Dore, J.
(concurring). Plaintiff having brought the action in replevin, it was essential that plaintiff establish its own right to possession; that defendant had possession of the particular chattels sought to be recovered and wrongfully withheld the same; and that plaintiff identify the specific chattels sought. Plaintiff failed to sustain this burden of proof as it failed to identify the specific chattels alleged to have been purchased by Krip with its own funds and upon its own credit and claimed to be in defendant’s possession. It is at least a fair inference that not all of the chattels claimed by Krip were purchased with its own funds or upon its own credit and that some of them were purchased out of the operating income of the hotel, in managing which Krip was merely the agent or instrumentality of the mortgagor.
Defendant, a receiver in foreclosure, has been held individually liable for a judgment in the sum of $8,170, the value of the chattels (unless returned), and in addition for a judgment of $8,652.70 for the alleged damages for retention and agreed rental of the chattels. The written agreement between Krip and defendant for the rental of personal property belonging to Krip expressly provided that if the receiver failed to pay the rent “ because of financial inability or termination of his operation of the hotel,” the Krip Corporation should have only the right to repossess and “ shall then have no further claim upon the receiver.” The agreement also provided that an inventory be taken. No inventory was taken, nor did defendant prevent the taking of an inventory. It is obvious that *385any inventory of the chattels, if made by defendant alone, would not indicate the specific chattels purchased by Krip out of its own funds.
For the reasons stated and in addition for the errors indicated in the majority opinion, I concur in the result that the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Order denying defendant’s motion to dismiss the complaint unanimously affirmed.